FILED
                            NOT FOR PUBLICATION                              NOV 08 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT

VALARIA MOLINA,                                  No. 05-76512

              Petitioner,                        Agency No. A070-109-044

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER JR., Attorney General,

              Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                            Submitted November 4, 2010 **
                                Pasadena, California

Before: WALLACE and GRABER, Circuit Judges, and MILLS,*** Senior
        District Judge.

       Valaria Molina, a native and citizen of El Salvador, petitions for review of

the Board of Immigration Appeals’ ("BIA") order dismissing her appeal from an

immigration judge’s ("IJ") decision denying her application for protection under

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. Fed. R. App. P. 34(a)(2).
        ***
             The Honorable Richard Mills, Senior United States District Judge for
the Central District of Illinois, sitting by designation.
the Convention Against Torture ("CAT"). Our jurisdiction is governed by 8 U.S.C.

§ 1252. We review factual findings for substantial evidence, Zheng v. Ashcroft,

332 F.3d 1186, 1193 (9th Cir. 2003), and we deny in part and dismiss in part the

petition for review.

      Substantial evidence supports the IJ’s denial of CAT relief. Although

Molina suffered an armed robbery and rape by suspected gang members in El

Salvador, the IJ permissibly found that she did not establish a likelihood of torture

by, at the instigation of, or with the consent or acquiescence of the El Salvadoran

government. See id. at 1194 (acquiescence requires "both actual knowledge and

willful blindness" (internal quotation marks omitted)).

      We lack jurisdiction to review Molina’s contention that the IJ abused her

discretion by failing to consider documents supporting Molina’s CAT claim

because Molina did not raise the issue in her brief to the BIA. Barron v. Ashcroft,

358 F.3d 674, 678 (9th Cir. 2004).

      Finally, we reject Molina’s contention that the BIA failed to consider the

additional evidence that she submitted on appeal. See Larita-Martinez v. INS, 220

F.3d 1092, 1095–96 (9th Cir. 2000) (requiring alien to overcome presumption that

BIA considered all the relevant evidence).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.



                                          2